Citation Nr: 0807585	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a balance disorder, 
to include as due to service-connected disability. 

2.  Entitlement to service connection for perilymph fistula, 
to include as due to service-connected disability. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
discharge and bleeding from the ear, to include as due to 
service-connected disability, and if so whether service 
connection is warranted. 

4.  Whether new and material evidence has been received to 
reopen a claim of the entitlement to service connection 
headaches, to include as due to service-connected disability, 
and if so whether service connection is warranted.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1969 to March 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In November 2007, the veteran appeared before the undersigned 
Veterans Law Judge and presented testimony in support of his 
claim.  

The issues of entitlement to service connection for a balance 
disorder to include as due to service-connected disability, 
entitlement to service connection for perilymph fistula to 
include as due to service-connected disability, entitlement 
to service connection for headaches to include as due to 
service-connected disability, and entitlement to service 
connection for discharge and bleeding of the left ear to 
include as due to service-connected disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for headaches, to include as due to service-connected 
disability, in June 2002.  The veteran was informed of this 
decision in August 2002.  He did not appeal that decision.  

2.  The evidence submitted subsequent to the June 2002 
decision that denied service connection for headaches, to 
include as due to service-connected disability, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating this claim 
for service connection.  

3.  The RO denied the veteran's claim for service connection 
for discharge and bleeding of the left ear, to include as due 
to service-connected disability, in June 2002.  The veteran 
was informed of this decision in August 2002.  He did not 
appeal that decision.  

4.  The evidence submitted subsequent to the June 2002 
decision that denied service connection for discharge and 
bleeding of the left ear, to include as due to service- 
connected disability, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating this claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied service connection 
for headaches, to include as due to service-connected 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).  

2.  The evidence submitted in support of the attempt to 
reopen the claim for service connection for headaches, to 
include as due to service-connected disability, is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The June 2002 RO decision that denied service connection 
for discharge and bleeding of the left ear, to include as due 
to service-connected disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

4.  The evidence submitted in support of the attempt to 
reopen the claim for service connection for discharge and 
bleeding of the left ear, to include as due to service- 
connected disability, is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no prejudice to the veteran in deciding the claims 
at this time regarding new and material evidence.  VA has 
satisfied its duty to notify and assist to the extent 
necessary to reopen the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

Headaches

The RO denied the veteran's claim for service connection for 
headaches, to include as secondary to service-connected 
disability, in June 2002.  The veteran was informed of this 
decision in August 2002.  He did not appeal that 
determination, and it became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  In fact, the record 
shows that the veteran informed the RO in October 2002 of the 
issues that he did disagree with regarding the RO decision, 
and headaches was not included.  

The evidence of record at the time of the June 2002 
determination included the veteran's service medical records, 
VA examination reports dated in 1971, 1995, 1999, and 2002, 
VA treatment records dated from 1971 to 2000, a July 1995 
private audiology report, a June 2001 statement from a 
private physician, and a November 2001 statement from a 
private physician.  

The service records showed no complaint, diagnosis or 
treatment for headaches.  Additionally, no treatment records 
or examination reports after service made any reference to 
headaches.  The RO denied the claim finding that there was no 
record of complaints, treatment, diagnosis or objective 
findings of a headache condition incurred in service or as a 
secondary condition.   

During a September 2003 hearing before the Board on other 
issues, the veteran offered testimony on headaches, and this 
was referred to the RO in a March 2004 Board remand as a 
claim to reopen.  In April 2005, the RO found that no new and 
material evidence had been received, and this appeal ensued.  
Evidence submitted since the June 2002 decision includes VA 
outpatient treatment records dated through 2006, private 
treatment records dated from 2001 to 2004, and a VA 
examination report of April 2004.  

While some of this evidence is not material, the private 
treatment record of September 16, 2003 is new and material to 
this claim.  Specifically, a private examiner has noted that 
the veteran has had headaches recently as well as another 
problem, which the examiner noted was secondary to chronic 
external otitis.  This evidence is material since it provides 
a finding of a current headache complaint documented on 
medical observation and tends to relate the headaches to ear 
problems.  This evidence raises a reasonable possibility of 
substantiating this claim, which was denied on the grounds 
that there was no showing of a headache complaint that was 
related to service or to a service-connected disability.  The 
evidence submitted by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Discharge and Bleeding of the Left Ear

The RO denied the veteran's claim for service connection for 
discharge and bleeding of the left ear, to include as 
secondary to service-connected disability, in June 2002.  The 
veteran was informed of this decision in August 2002.  The 
veteran did not appeal that determination, and it became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  In fact, the record shows that the veteran 
informed the RO in October 2002 of the issues that he did 
disagree with regarding the RO decision, and discharge and 
bleeding of the left ear was not included.  

The evidence of record at the time of the June 2002 
determination included the veteran's service medical records, 
VA examination reports dated in 1971, 1995, 1999, and 2002, 
VA treatment records dated from 1971 to 2000, a July 1995 
private audiology report, a June 2001 statement from a 
private physician, and a November 2001 statement from a 
private physician.  

The service records showed no complaint, diagnosis or 
treatment for a discharge or bleeding from the left ear.  VA 
outpatient records showed complaints of left ear drainage; 
however there were no objective findings or diagnoses shown.  
Private records showed no objective findings and VA 
examination of May 2002 noted that the drainage had been 
resolved.  The RO denied the claim finding that there was no 
evidence of bleeding or discharge of the left ear.  

During a September 2003 hearing before the Board on other 
issues, the veteran offered testimony on discharge and 
bleeding of the left ear and in a March 2004 Board remand, 
this was referred to the RO as a claim to reopen.  In April 
2005, the RO found that no new and material evidence had been 
received and this appeal ensued.  Evidence submitted since 
the June 2002 decision includes VA outpatient treatment 
records dated through 2006, private treatment records dated 
from 2001 to 2004, and a VA examination report of April 2004.  

While some of this evidence is not material, the private 
treatment record of September 16, 2003 is new and material to 
this claim.  Specifically a private examiner has noted that 
the veteran has had bleeding of the left ear secondary to 
chronic external otitis, which was diagnosed.  Additionally, 
a VA examiner noted in October 2006 that the veteran has 
complaints of drainage from his ears and the examiner 
diagnosed drainage from bilateral ears, currently no evidence 
of otorrhea.  The examiner stated that it was possible that 
what the veteran is experiencing is some drainage from his 
external auditory canal.  This evidence is material since it 
provides a finding of possible drainage from the external 
auditory canal.  This evidence raises a reasonable 
possibility of substantiating this claim, which was denied on 
the grounds that there was no showing of a current disorder 
that was related to service or to a service-connected 
disability.  The evidence submitted by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has been 


received and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been submitted to reopen the 
claim for service connection for headaches, to include as due 
to service-connected disability, the appeal is granted to 
this extent.  

As new and material evidence has been submitted to reopen the 
claim for service connection for discharge and bleeding of 
the left ear, to include as due to service- connected 
disability, the appeal is granted to this extent.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for a balance disorder 
and for perilymph fistula, to include as due to service-
connected disability.  He also seeks service connection for 
discharge and bleeding from the ear and for headaches, to 
include as due to service-connected disability.  The veteran 
is service-connected for bilateral defective hearing.  

The issues on appeal in this case have the potential of being 
intertwined, based on the evidence currently in the file and 
thus further development of the service-connection issues is 
necessary.  The veteran has been found to have dizziness (see 
private record of September 2003, and August 2005).  An 
opinion regarding the etiology of the dizziness has not been 
sought.  The veteran testified before the undersigned that 
his left ear bleeding and discharge could be a symptom of his 
perilymph fistula, and his representative has argued that 
these issues are intertwined.  A private examiner noted in 
August 2003 that the veteran had a left ear sudden hearing 
loss related to his military service due to a perilymph 
fistula.  The same private examiner noted in September 2003 
that the veteran has had headaches recently and left ear 
bleeding due to eczema and chronic external otitis.  The 
examiner also noted that the veteran had balance disturbance 
associated with his hearing loss likely associated with a 
perilymph fistula in the left ear.  The examiner found that 
the veteran had bilateral hearing loss, likely post 
traumatic, vestibular dysfunction secondary to trauma and 
chronic otitis externa.  

The veteran should be examined to determine the nature and 
etiology of the balance disorder, his left ear fistula, his 
headaches, and his left ear discharge and bleeding.  

Additionally, when the veteran was treated by VA in April 
2006, he was advised to keep a journal of the frequency and 
amount of the drainage he experiences.  The veteran stated 
that he would.  An attempt should be made to obtain a copy of 
any records the veteran has kept.  

The veteran clarified at his hearing in November 2007 that he 
was claiming service connection for the claimed disabilities 
on both a direct and secondary basis.  The letter sent to him 
by the RO in December 2004 only discussed the requirements to 
substantiate a claim for secondary service connection.  On 
remand, additional notice is required.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection for a 
balance disorder, perilymph fistula, 
discharge and bleeding from the ear, 
and headaches, on both a direct and 
secondary basis; (2) the information 
and evidence that VA will seek to 
obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims. 

Also, request that the veteran send to 
VA a copy of the journal he agreed to 
maintain which documents the frequency 
and amount of drainage he has 
experienced since his April 2006 VA 
outpatient treatment.  

Finally, ask the veteran to identify 
all VA and private medical care 
providers that have treated him for his 
claimed disabilities since April 2006, 
and make arrangements to obtain any 
records that he adequately identifies.

2.  Thereafter, schedule the veteran 
for appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to the 
examiner(s) for review and the 
examiner(s) must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner(s) should provide an 
opinion as to the diagnoses of any 
disabilities manifested by problems 
with balance (i.e., vestibular 
dysfunction, etc.), left perilymph 
fistula, headaches, and discharge and 
bleeding from the left ear (i.e., 
chronic external otitis, etc.).

The examiner(s) should offer opinions 
as to whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any current balance 
disorder, left perilymph fistula, 
headache disorder, or disability 
manifested by discharge and bleeding 
from the left ear had its onset during 
active service or is related to any in-
service disease or injury, including 
the percussive injury in March 1971; or 
was caused or aggravated by the 
veteran's service-connected hearing 
loss.  

The examiner(s) must provide a 
comprehensive report(s) including a 
complete rationale for all conclusions 
reached.

3.  Finally, readjudicate the claims on 
appeal.  If any claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


